DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 8, 10, 12, 14, 16, and 18 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…modifying the polycrystalline silicon layer by performing ion implantation on the polished polycrystalline silicon layer to form a modified silicon layer; forming the insulator film to be a buried oxide film layer of the SOI wafer on a bonding surface of the bond wafer; bonding the bond wafer and a surface of the modified silicon layer of the base wafer with the insulator film interposed therebetween; and
thinning the bonded bond wafer to form an SOI layer, wherein the modified silicon layer has a thickness of 100 nm or more and 1000 nm or less.…” in combination with the remaining limitations. Claims 10, 12,  and 14 are dependent upon claim 8 and are therefore allowable.

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…a modified silicon layer on the underlying insulator film; an insulator film on the modified silicon layer; and an SOI layer on the insulator film, wherein the insulator film on the modified silicon layer is a buried oxide film layer of the SOI wafer, and the modified silicon layer has an amorphous region containing a spherical defect and has a thickness of 100 nm or more and 1000 nm or less.…” in combination with the remaining limitations. Claim 18 is dependent upon claim 16 and is therefore allowable.

With regards to independent claims 8 and 16, Applicant’s arguments, see pages 8-9, labeled Difference 2, filed June 17, 2022, with respect to the reference of Wakabayashi failing to teach the thickness of modified silicon layer have been fully considered and are persuasive. Further, page 15, lines 19-29 of Applicant’s original-filed Specification does discloses a critical reason for keeping the modified silicon thickness between 100-1000 nm. After further, reviewing and search, no prior art was found that would be combinable with the previously-cited prior art to arrive at these claim limitations without using hindsight reasons. Therefore, these claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899